UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 00-2132

JAMES R. KIRKPATRICK,                                                  APPELLANT ,

   V.


ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                         APPELLEE.


                   Before HOLDAWAY, STEINBERG, and GREENE, Judges.

                                             ORDER

         The appellant, through counsel, seeks review of a September 29, 2000, decision of the Board
of Veterans' Appeals (BVA) that denied a Department of Veterans Affairs rating greater than 30%
for his service-connected post-traumatic stress disorder (PTSD). In his brief, the appellant argues,
in part, that the BVA decision impermissibly relied upon factors in the General Rating Formula for
Mental Disorders adopted by the Secretary rather than upon the specific symptoms of PTSD in the
Diagnostic and Statistical Manual of Mental Disorders, fourth edition, which he asserts were also
adopted by the Secretary in 38 C.F.R. § 4.130 (2001).

        The Court notes that the above issue in the instant case is identical to the issue in Mauerhan
v. Principi, No. 01-468, currently pending before the Court, and that the disposition of Mauerhan,
supra, could materially affect the instant proceedings. Therefore, in the interest of judicial economy,
the Court will stay further proceedings in the instant case pending the disposition of Mauerhan,
supra.

        Upon consideration of the foregoing, it is

       ORDERED, sua sponte, that this matter is stayed pending the disposition of Mauerhan,
supra, or further order of the Court.

DATED: May 10, 2002                                    PER CURIAM.